*383OPINION.
Graupner :
The Revenue Act of 1918 contains no provisions which would permit the taxpayer to deduct the loss sustained by it in 1920 from the net income of the year 1921. Section 204(b) of the 1921 act expressly limits the operation of its provisions to losses sustained after December 31, 1920. Section 204(b) of the 1918 act provides no relief for the taxpayer and it is without the privilege granted in the later act; therefore, the determination of the Commissioner must be sustained.